DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (a grip-enhancing device, as recited in claims 1-19) in the reply filed on May 25, 2022 is acknowledged.  The traversal is on the ground(s) that there would be no search burden on the Examiner to examine both the grip-enhancing device, and the method of using the grip-enhancing device, since “the search directed to the claims could be conducted under a single classification.” Applicant also asserts that the claims are not distinct from each other “because they are connected by at least one design being the inclusion of specifically shaped sectors.”
This is not found persuasive because the method includes additional method limitations not recited in the product claims, which would potentially require additional prior art references and/or different search queries, to address and teach the additional limitations. For example, a prior art reference teaching the structure/product of the grip-enhancing device may not necessarily also teach the recited method steps of removing the sections individually.
Furthermore, the Examiner respectfully notes that Applicant’s assertion that “the search directed to the claims could be conducted under a single classification” is merely based upon conjecture and lacks any concrete evidence. Respectfully, it is exceedingly rare that a prior art search encompassing all the claims in an application could be conducted under a single classification, as prior art areas often overlap (for example, an adhesive grip system for a hand would also overlap with adhesive bandages for other portions of the body, as well as adhesive products for decorative or indicative purposes), and also include different subclasses drawn to different substructures or uses. Additionally, contrary to Applicant’s allegation that “the Examiner did not provide appropriate explanation of separate classification,” the Office Action clearly states wherein the product and method claims can be separately classified in at least A41D2400/80 and A41D19/01558, respectively. Note that these classifications are merely provided as examples of separate classifications, and do not indicate that a complete and proper prior art search would be limited to just the two classifications listed.
Regarding Applicant’s argument that the claims are not distinct from each other “because they are connected by at least one design being the inclusion of specifically shaped sectors,” the Examiner respectfully notes that the Restriction Requirement does not state or suggest that the Inventions are not connected by design. To the contrary, the Restriction Requirement clearly states that Invention I is drawn to a grip-enhancing device, and Invention II is drawn to a method of applying an adhesive grip-enhancing device to a wearer’s hand. 
The Examiner also respectfully disagrees with Applicant’s assertion that the Inventions are not distinct from one another. 
As discussed in the Office Action: “The Inventions I and II are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case, the product as claimed can be used in a materially different process, e.g., by using the product as a display product (without removing the film coverings), or as a decorative/informative sticker for attaching to paper, containers, or clothing.”
Applicant cites MPEP § 802.01, which discusses when inventions are independent, and is not relevant to the Restriction Requirement, which asserts that Inventions I and II are distinct. Applicant appears to be confusing independent inventions and distinct inventions, which are not the same thing. See MPEP § 803 which clearly states that “Under the statute, the claims of an application may properly be required to be restricted to one of two or more claimed inventions only if they are able to support separate patents and they are either independent (MPEP § 802.01, § 806.06, and § 808.01) or distinct (MPEP § 806.05 - § 806.05(j)).” 
As such, since the Office has established that the inventions are distinct from another (and Applicant has not provided any relevant evidence or argument to the contrary, as Applicant’s arguments are solely based upon the inventions not being independent), the Examiner respectfully submits that the Restriction is proper.
The requirement is still deemed proper and is therefore made FINAL.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 25, 2022.
Claims 1-19 are presented for examination below.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “one or more wrist appendices” as recited in claim 1 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
The Examiner notes that while the drawings do show one wrist appendix (G, see Figs. 4 and 6), the drawings do not show more than one wrist appendix, such that the limitation “one or more wrist appendices” is not clearly shown in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities: “wherein one or more of the between-the-fingers appendices being configured to…” should read “wherein one or more of the between-the-fingers appendices is configured to…”  
Claim 4 is objected to because of the following informalities: “wherein the perimeter edge of the central portion configured to be adhered to the back of the hand” should read “wherein the perimeter edge of the central portion is configured to be adhered to the back of the hand.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein one or more of the between-the-fingers appendices [is] configured to adhere to a back of the hand or around at least one finger and back on the palm of the hand.” The limitation is indefinite, as it is unclear what portion of the hand is included or included by the phrase “around at least one finger and back on the palm of the hand.” It is unclear if the recited “back” refers to a back of the palm, a back of the hand, a back of the finger, etc. It is also unclear how the finger and back can be “on the palm of the hand,” as they are by nature different parts of the user’s hand. For purposes of examination, the Examiner will interpret the limitation as follows: “wherein one or more of the between-the-fingers appendices is configured to adhere to a back of the hand or around at least one finger of the hand.”
Claim 9 recites the limitation “The grip system according to claim 8 further comprising at least one first between-finger-and-wrist appendix configured and arranged to adhere to the back of the hand, the first between-finger-and-wrist appendix extending between the thumb and a wrist of the hand.” The limitation is indefinite, as it is unclear whether the at least one first between-finger-and-wrist appendix is provided in addition to the “one or more between-finger-and-wrist appendices” previously recited in claim 1, or if the at least one first between-finger-and-wrist appendix is included within the “one or more between-finger-and-wrist appendices” previously recited in claim 1. For purposes of examination, the Examiner will interpret the limitation as follows: “The grip system according to claim 8, wherein the one or more between-finger-and-wrist appendices include a first between-finger-and-wrist appendix configured and arranged to adhere to the back of the hand, the first between-finger-and-wrist appendix extending between the thumb and a wrist of the hand.”
Similarly, claim 10 recites the limitation “The grip system according to claim 9 further comprising at least one second between-finger-and-wrist appendix configured and arranged to adhere to the back of the hand extending between the little finger and the wrist,” which is indefinite for the same reason(s) discussed above. For purposes of examination, the Examiner will interpret the limitation as follows: “The grip system according to claim 9, wherein the one or more between-finger-and-wrist appendices further include a second between-finger-and-wrist appendix configured and arranged to adhere to the back of the hand extending between the little finger and the wrist.”
Similarly, claim 14 recites the limitation “The grip system according to claim 13 further comprising a wrist appendix configured and arranged to adhere to the palm side of the hand associated with the wrist,” which is indefinite for the same reason(s) discussed above, in view of the “one or more wrist appendices” already recited in claim 1. For purposes of examination, the Examiner will interpret the limitation as follows: “The grip system according to claim 13, wherein the one or more wrist appendices comprises a first wrist appendix configured and arranged to adhere to the palm side of the hand associated with the wrist.”
Dependent claims are rejected at least for depending from rejected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, and 7-9, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US PG Pub 2011/0126336) in view of Arbesman et al. (herein Arbesman)(US PG Pub 2010/0016771), further in view of McCracken et al. (herein McCracken)(US Patent No. 4,614,183)(herein “First Interpretation”).
Regarding claim 1, Johnson discloses a grip system (see Figs. 7-9) to facilitate gripping of an object (see at least paragraph 0001), the grip system comprising:
a shaped sheet (15’) including a first surface (outer surface of 15’ configured to grip the object), and an adhesive layer (27) configured to adhere to skin of a hand of a user (see paragraph 0019), the shaped sheet including a central portion (17) and one or more between-the-fingers appendices (18A, 18B, 18C, 19A), one or more between-finger-and-wrist appendices (19C), and one or more wrist appendices (19B, note that appendix 19B is configured to extend adjacent to a wearer’s wrist and is capable of covering and/or being associated with the wrist so as to form a wrist appendix inasmuch as claimed, see Figs. 7-9) that extend from a perimeter edge (dotted lines in annotated Fig. 7L) of said central portion (see Fig. 7L), the perimeter edge of the central portion being configured to extend to cover a palm of the hand when applied thereto (see Fig. 9 and paragraphs 0019-0021);
wherein one or more of the between-the-fingers appendices is configured to adhere to a back of the hand or around at least one finger and back on the palm of the hand (see Figs. 8-9 and paragraphs 0025-0037), and one or more of the between-finger-and-wrist appendices being configured to adhere to the back of the hand (see at least Fig. 8); and
a removable protective film (29) covering the adhesive layer and having a same configuration as the shaped sheet (see paragraph 0029).
Regarding the limitation “the perimeter edge of the central portion being configured to extend and cover beyond a palm of the hand when applied thereto,” the central portion (17) of Johnson is capable of being used wherein at least a portion of the perimeter edge of the central portion is configured to extend and cover beyond a palm of the hand when applied thereto, depending on the intended wearer’s hand size and hand proportions (see Figs. 8-9 and paragraphs 0017 and 0029 of Johnson). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).
	

    PNG
    media_image1.png
    569
    696
    media_image1.png
    Greyscale

Johnson substantially discloses the invention as claimed above but fails to disclose wherein the protective film includes a plurality of separate and independently removable sectors, wherein the sectors including a film central portion configured to cover the central portion of the shaped sheet, the film central portion being subdivided into three or more film central portion segments, and wherein the sectors of the protective film covering the between-the-fingers and the between-finger-and-wrist appendices are subdivided into two or more segments.
However, Arbesman discloses a device (see Fig. 2) configured to be coupled to a part of a wearer’s body (see paragraphs 0060-0062), said device comprising: at least one shaped sheet (110) with a first surface (surface facing wearer), a second surface (surface facing away from wearer), and an adhesive applied to said first surface in a configuration capable of adhering to skin of a user (see paragraphs 0061-0064), said shaped sheet including a central portion (120) and one or more appendices (130); and a removable protective liner to protect said adhesive (see paragraphs 0064-0066); wherein said protective film covering includes a plurality of separate and independently removable sectors (see Fig. 2 and paragraph 0064-0066, the protective liner is subdivided into a plurality of portions, i.e., one to cover central portion 120 and one individual portion to cover each appendix 130), wherein the sectors include a film central portion configured to cover the central portion of the shaped sheet (sector covering 120, see Fig. 2), and wherein the sectors of the protective film covering the appendices are subdivided into two or more segments (plurality of individual segments covering respective appendices 130, see Fig. 2), to allow the adhesive portions to be separately exposed so as to facilitate placement of each adhesive portion to the wearer’s body (see paragraphs 0012, 0019, and 0062-0066).
Therefore, based on Arbesman’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Johnson’s protective film to include a plurality of separate and independently removable sectors, wherein the sectors including a film central portion configured to cover the central portion of the shaped sheet, and wherein the sectors of the protective film covering the between-the-fingers and the between-finger-and-wrist appendices are subdivided into two or more segments; as doing so would allow the adhesive portions to be separately exposed so as to facilitate placement of each adhesive portion to the wearer’s body.
Johnson and Arbesman fail to teach wherein the film central portion is further subdivided into three or more film central portion segments.
However, McCracken teaches a device (see Fig. 1) configured to be adhesively coupled to a part of a wearer’s body (see column 1, lines 8-26), said device comprising: at least one shaped sheet (10) with a first surface (surface facing wearer), a second surface (surface facing away from wearer), and an adhesive (11) applied to said first surface in a configuration capable of adhering to skin of a user (see Figs. 1-3 and column 3, lines 28-68), and a removable protective liner (12) to protect said adhesive (see column 3, lines 33-44), wherein said protective film covering is subdivided into three or more central portion segments (A, B, C), and wherein each of said central portion segments is removable from said first surface of said shaped sheet independently of one another (see Figs. 1-3 and column 3, lines 33-68), so as to allow the sheet to be sequentially applied to the wearer’s body in sections, to prevent the sheet from inadvertently folding in upon itself, and to prevent the applicator’s fingers from contacting the adhesive when applying the sheet (see column 2, line 33 – column 3, line 4).
Therefore, based on McCracken’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Johnson’s central portion segment to be further subdivided into three or more film central portion segments; as doing so would allow the sheet to be sequentially applied to the wearer’s body in sections, to prevent the sheet from inadvertently folding in upon itself, and to prevent the applicator’s fingers from contacting the adhesive when applying the sheet.

Regarding claim 2, the modified device of Johnson (i.e., Johnson in view of Arbesman and McCracken) is further disclosed wherein the segments of the protective film are each configured to be removed in a specific order to apply the exposed area of the adhesive layer, respectively, to the skin of the user in a specific sequential order for proper placement of said sheet on the hand (see paragraphs 0012, 0019, and 0062-0066 of Arbesman; column 2, line 33 – column 3, line 4 of McCracken; and paragraph 0029 of Johnson).

Regarding claim 5, the modified device of Johnson (i.e., Johnson in view of Arbesman and McCracken) is further disclosed wherein the first surface (outer surface of 15’ of Johnson configured to grip the object) has a predetermined coefficient of friction (see paragraph 0019, Johnson discloses wherein the shaped sheet 15’ is made of an adhesive-coated tape material such as an adhesive moleskin tape, which has a predetermined coefficient of friction inasmuch as claimed).

Regarding claim 7, the modified device of Johnson (i.e., Johnson in view of Arbesman and McCracken) is further disclosed wherein the between-the-fingers appendices (18A, 18B, 18C of Johnson) are configured to be arranged in respective spaces between adjacent fingers when the shaped sheet is applied to the hand (see at least Figs. 8-9 of Johnson), and wherein the one or more between-the-fingers and the between-finger-and-wrist appendices (19A, 19B, 19C) each have a dimension sufficient to adhere to the back of the hand (see at least Figs. 8-9 of Johnson).

Regarding claim 8, the modified device of Johnson (i.e., Johnson in view of Arbesman and McCracken) is further disclosed wherein the one or more between-the-fingers appendices (18A, 18B, 18C, 19A of Johnson) are a first between-the-finger appendix (18B) configured to be arranged between a middle finger and a ring finger of the hand (see at least Fig. 8 of Johnson), a second between-the-finger appendix (18A) configured to be arranged between the middle finger and an index finger of the hand  (see at least Fig. 8 of Johnson), and a third between-the-finger appendix (18C) configured to be arranged between the ring finger and a little finger of the hand (see at least Fig. 8 of Johnson), and a fourth between-the-finger appendix (19A) configured to be arranged between the index finger and a thumb of the hand (see at least Fig. 8 of Johnson).

Regarding claim 9, the modified device of Johnson (i.e., Johnson in view of Arbesman and McCracken) is further disclosed to comprise at least one first between-finger-and-wrist appendix (19C of Johnson, see rejection under 35 USC 112 above) configured and arranged to adhere to the back of the hand, the first between-finger-and-wrist appendix extending between the thumb and a wrist of the hand (see at least Figs. 8-9 of Johnson).

Claims 3-4, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Arbesman, and McCracken, as applied to claim 1 above (see “First Interpretation”), or in the alternative, over Johnson, Arbesman, and McCracken, as applied to claim 1 above (see “First Interpretation”), and further in view of Pickering (US PG Pub 2011/0094010). 
Regarding claim 3, the modified device of Johnson (i.e., Johnson in view of Arbesman and McCracken) is further disclosed wherein the central portion (17 of Johnson) has a dimension (see at least Figs. 7L-7R of Johnson) and provided with the between-the-fingers and the between-finger-and-wrist appendices (18A, 18B, 18C, 19A, 19B, 19C of Johnson).
Regarding the limitation “configured to cover completely the palm of the hand, so that the perimeter edge is outside a surface of the palm of the hand,” it is noted that the extent of palm coverage provided by the central portion depends on the intended wearer’s hand size and hand proportions. As such, the central portion (17) of Johnson is capable of being used wherein the central portion completely covers the palm of the hand and the perimeter edge is outside a surface of the palm of the hand, when the grip system is being used by a wearer with a small hand and/or small palm. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).
Alternatively, Pickering teaches an adhesive device (200) configured to be adhesively connected to a wearer’s hand (see Figs. 3-5), the device including a central portion (240) configured to cover completely the palm (105) of the wearer’s hand, so that a perimeter edge of the central portion is outside a surface of the palm of the hand (see Figs. 3-5 and paragraphs 0030-0033, note that the perimeter edge of central portion 240 is still visible from the back of the wearer’s hand when worn, and therefore clearly extends past the surface of the palm, as seen in at least Figs. 3-4), so as to provide protection, coverage, and/or therapeutic effects to the wearer’s whole palm (see paragraphs 0030-0039). Pickering also teaches wherein the device may be provided in various different sizes, and/or include removable perforated rims to accommodate a desired hand size (see paragraph 0018).
Therefore, based on Pickering’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Johnson’s central portion to be larger/broader, so as to be configured to cover completely the palm of the hand, so that the perimeter edge is outside a surface of the palm of the hand, as doing so would provide protection, coverage, and/or therapeutic effects to the wearer’s whole palm. Furthermore, such a modification would have involved a mere change in the size of a component, for accommodating a desired hand size. A change in size or proportion is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04 (IV)(A).

Regarding claim 4, Johnson, Arbesman, McCracken (or Johnson, Arbesman, McCracken, and Pickering) together teach the limitations of claim 3, as discussed above, and further teach a central portion (17 of Johnson as modified/240 of Pickering) that is capable of being used wherein at least a portion of the perimeter edge of the central portion is adhered to the back of the hand (see Figs. 8-9 of Johnson and/or Figs. 3-5 and paragraphs 0018 0030-0033 of Pickering), depending upon the intended wearer’s hand size and hand proportions, and/or the size of the grip system in relation the wearer’s hand. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).

Claim 6, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Arbesman, and McCracken, as applied to claim 1 above (see “First Interpretation”), in view of Clark et al. (herein Clark)(US PG Pub 2010/0043113).
Regarding claim 6, Johnson, Arbesman, and McCracken together teach the limitations of claim 1, as discussed above, but fail to further teach wherein the first surface has a surface treatment configured to increase a coefficient of friction thereof.
However, Clark teaches a gripping device (10) for facilitating gripping of an object (see Abstract and Figs. 2-3), the device comprising at least one shaped sheet (20) having a first surface (22; see paragraph 0026) having a surface treatment (textured treatment as described in paragraph 0028, which affects the surface of the device, see Fig. 5) configured to increase a coefficient of friction thereof (see paragraphs 0028-0029), to enhance the gripping characteristics of the device (see paragraph 0029).
Therefore, based on Clark’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Johnson’s first surface to comprise a surface treatment configured to increase a coefficient of friction thereof, as doing so would enhance the gripping characteristics of the device.

Claims 17-19, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Arbesman, and McCracken, as applied to claim 1 above (see “First Interpretation”), in view of VanErmen et al. (herein VanErmen)(US PG Pub 2013/0283864).
Regarding claim 17, Johnson, Arbesman, and McCracken together teach the limitations of claim 1, as discussed above, but fail to further teach wherein the shaped sheet includes perforations defined therethrough.
However, VanErmen teaches a hand-worn grip system (10) configured to facilitate gripping of an object (see at least Abstract), wherein the system includes a shaped sheet (sheet forming at least one side of the glove) including a central, palm-covering portion (20), and a plurality of appendices (34) extending from a perimeter edge of the central portion (see Fig. 10 and paragraph 0022-0032), wherein the shaped sheet includes perforations (28) defined therethrough (see at least Fig. 10 and paragraphs 0022-0032), so as to provide ventilation to the user’s hand when the grip system is worn (see paragraphs 0022-0032).
Therefore, based on VanErmen’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Johnson’s shaped sheet to include perforations defined therethrough; as doing so would provide ventilation to the user’s hand when the grip system is worn.

Regarding claim 18, the modified device of Johnson (i.e., Johnson in view of Arbesman, McCracken, and VanErmen) is further disclosed wherein the perforations (28 of VanErmen) are defined through at least one of the one or more between-the-fingers appendices (34 of VanErmen) and through the central portion (20 of VanErmen; see Fig. 10 and paragraphs 0022-0032 of VanErmen).

Regarding claim 19, the modified device of Johnson (i.e., Johnson in view of Arbesman, McCracken, and VanErmen) is further disclosed wherein the perforations (28 of VanErmen) are radially distributed through the central portion (20 of VanErmen; see Fig. 10 of VanErmen; perforations 28 are arranged in concentric circles that include radially distributed portions that extend from the innermost circle; the perforations are also “developed uniformly around a central axis” defined by the innermost circle, see definition 4 of “radial” via Merriam-Webster.com).



Claims 1 and 8-12, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US PG Pub 2011/0126336) in view of Arbesman et al. (herein Arbesman)(US PG Pub 2010/0016771), further in view of McCracken et al. (herein McCracken)(US Patent No. 4,614,183), further in view of Wagner (US Patent No. 3,971,374)(herein “Second Interpretation”).
Regarding claim 1, Johnson discloses a grip system (see Figs. 7-9) to facilitate gripping of an object (see at least paragraph 0001), the grip system comprising:
a shaped sheet (15’) including a first surface (outer surface of 15’ configured to grip the object), and an adhesive layer (27) configured to adhere to skin of a hand of a user (see paragraph 0019), the shaped sheet including a central portion (17), one or more between-the-fingers appendices (18A, 18B, 18C, 19A), and one or more between-finger-and-wrist appendices (19B, 19C) that extend from a perimeter edge (dotted lines in annotated Fig. 7L) of said central portion (see Fig. 7L), the perimeter edge of the central portion being configured to extend to cover a palm of the hand when applied thereto (see Fig. 9 and paragraphs 0019-0021);
wherein one or more of the between-the-fingers appendices is configured to adhere to a back of the hand or around at least one finger and back on the palm of the hand (see Figs. 8-9 and paragraphs 0025-0037), and one or more of the between-finger-and-wrist appendices being configured to adhere to the back of the hand (see at least Fig. 8); and
a removable protective film (29) covering the adhesive layer and having a same configuration as the shaped sheet (see paragraph 0029).
Regarding the limitation “the perimeter edge of the central portion being configured to extend and cover beyond a palm of the hand when applied thereto,” the central portion (17) of Johnson is capable of being used wherein at least a portion of the perimeter edge of the central portion is configured to extend and cover beyond a palm of the hand when applied thereto, depending on the intended wearer’s hand size and hand proportions (see Figs. 8-9 and paragraphs 0017 and 0029 of Johnson). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).
	

    PNG
    media_image1.png
    569
    696
    media_image1.png
    Greyscale

Johnson substantially discloses the invention as claimed above but fails to disclose wherein the protective film includes a plurality of separate and independently removable sectors, wherein the sectors including a film central portion configured to cover the central portion of the shaped sheet, the film central portion being subdivided into three or more film central portion segments, and wherein the sectors of the protective film covering the between-the-fingers and the between-finger-and-wrist appendices are subdivided into two or more segments.
However, Arbesman discloses a device (see Fig. 2) configured to be coupled to a part of a wearer’s body (see paragraphs 0060-0062), said device comprising: at least one shaped sheet (110) with a first surface (surface facing wearer), a second surface (surface facing away from wearer), and an adhesive applied to said first surface in a configuration capable of adhering to skin of a user (see paragraphs 0061-0064), said shaped sheet including a central portion (120) and one or more appendices (130); and a removable protective liner to protect said adhesive (see paragraphs 0064-0066); wherein said protective film covering includes a plurality of separate and independently removable sectors (see Fig. 2 and paragraph 0064-0066, the protective liner is subdivided into a plurality of portions, i.e., one to cover central portion 120 and one individual portion to cover each appendix 130), wherein the sectors include a film central portion configured to cover the central portion of the shaped sheet (sector covering 120, see Fig. 2), and wherein the sectors of the protective film covering the appendices are subdivided into two or more segments (plurality of individual segments covering respective appendices 130, see Fig. 2), to allow the adhesive portions to be separately exposed so as to facilitate placement of each adhesive portion to the wearer’s body (see paragraphs 0012, 0019, and 0062-0066).
Therefore, based on Arbesman’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Johnson’s protective film to include a plurality of separate and independently removable sectors, wherein the sectors including a film central portion configured to cover the central portion of the shaped sheet, and wherein the sectors of the protective film covering the between-the-fingers and the between-finger-and-wrist appendices are subdivided into two or more segments; as doing so would allow the adhesive portions to be separately exposed so as to facilitate placement of each adhesive portion to the wearer’s body.
Johnson and Arbesman fail to teach wherein the film central portion is further subdivided into three or more film central portion segments.
However, McCracken teaches a device (see Fig. 1) configured to be adhesively coupled to a part of a wearer’s body (see column 1, lines 8-26), said device comprising: at least one shaped sheet (10) with a first surface (surface facing wearer), a second surface (surface facing away from wearer), and an adhesive (11) applied to said first surface in a configuration capable of adhering to skin of a user (see Figs. 1-3 and column 3, lines 28-68), and a removable protective liner (12) to protect said adhesive (see column 3, lines 33-44), wherein said protective film covering is subdivided into three or more central portion segments (A, B, C), and wherein each of said central portion segments is removable from said first surface of said shaped sheet independently of one another (see Figs. 1-3 and column 3, lines 33-68), so as to allow the sheet to be sequentially applied to the wearer’s body in sections, to prevent the sheet from inadvertently folding in upon itself, and to prevent the applicator’s fingers from contacting the adhesive when applying the sheet (see column 2, line 33 – column 3, line 4).
Therefore, based on McCracken’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Johnson’s central portion segment to be further subdivided into three or more film central portion segments; as doing so would allow the sheet to be sequentially applied to the wearer’s body in sections, to prevent the sheet from inadvertently folding in upon itself, and to prevent the applicator’s fingers from contacting the adhesive when applying the sheet.
Johnson further fails to teach wherein the shaped sheet includes one or more wrist appendices that extend from the perimeter edge of the central portion.
However, Wagner teaches a device (10) to be worn on a user’s hand (see Figs. 1 and 3), the device comprising a central portion (12) and a plurality of appendices (15, 16, 18, 19, 21, 22, 25), wherein said plurality of appendices comprises: four between-the-fingers appendices (22, 19, 16, 18); first and second between-finger-and-wrist appendices (21, 25) and one or more wrist appendices (15) that extend from the perimeter edge of the central portion (see Figs. 1-4 and column 2, line 28 – column 3, line 27); so as to allow the device to be held securely in place regardless of the wearer’s hand position (see column 3, line 59 – column 4, line 16).
Therefore, based on Wagner’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Johnson’s device to further include one or more wrist appendices that extend from the perimeter edge of the central portion, as doing so would allow the device to be held securely in place regardless of the wearer’s hand position.

Regarding claim 8, the modified device of Johnson (i.e., Johnson in view of Arbesman, McCracken, and Wagner) is further disclosed wherein the one or more between-the-fingers appendices (18A, 18B, 18C, 19A of Johnson) are a first between-the-finger appendix (18B) configured to be arranged between a middle finger and a ring finger of the hand (see at least Fig. 8 of Johnson), a second between-the-finger appendix (18A) configured to be arranged between the middle finger and an index finger of the hand  (see at least Fig. 8 of Johnson), and a third between-the-finger appendix (18C) configured to be arranged between the ring finger and a little finger of the hand (see at least Fig. 8 of Johnson), and a fourth between-the-finger appendix (19A) configured to be arranged between the index finger and a thumb of the hand (see at least Fig. 8 of Johnson).

Regarding claim 9, the modified device of Johnson (i.e., Johnson in view of Arbesman, McCracken, and Wagner) is further disclosed to comprise at least one first between-finger-and-wrist appendix (19C of Johnson, see rejection under 35 USC 112 above) configured and arranged to adhere to the back of the hand, the first between-finger-and-wrist appendix extending between the thumb and a wrist of the hand (see at least Figs. 8-9 of Johnson).

Regarding claim 10, the modified device of Johnson (i.e., Johnson in view of Arbesman, McCracken, and Wagner) is further disclosed to comprise at least one second between-finger-and-wrist appendix (19B of Johnson, see rejection under 35 USC 112 above) configured and arranged to adhere to the back of the hand extending between the little finger and the wrist (see at least Figs. 8-9 of Johnson).

Regarding claim 11, the modified device of Johnson (i.e., Johnson in view of Arbesman, McCracken, and Wagner) is further disclosed wherein the first between-finger-and-wrist appendix (19C of Johnson) is configured to overlap the fourth between-the-finger appendix (19A of Johnson) on the back of the hand (see at least Fig. 8 of Johnson).

Regarding claim 12, the modified device of Johnson (i.e., Johnson in view of Arbesman, McCracken, and Wagner) is further disclosed wherein the second between-finger-and-wrist appendix (19B of Johnson) is configured to overlap the first between-finger-and-wrist appendix (19C of Johnson), and the fourth between-the-finger appendix (19A of Johnson) on the back of the hand (see at least Fig. 8 of Jonson).

Claims 13-16, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Arbesman, McCracken, and Wagner, as applied to claim 12 above (see “Second Interpretation”), in view of Thomas, Sr. (herein Thomas)(US Patent No. 3,512,776).
Regarding claim 13, Johnson, Arbesman, McCracken, and Wagner together teach the limitations of claim 12, as discussed above, but fail to further teach wherein the second between-finger-and-wrist appendix is configured to extend beyond the back of the hand between the thumb and the wrist, and overlap a section of the central portion on a palm side of the hand. Instead, Johnson teaches wherein the second between-finger-and-wrist appendix (19B) has a moderate length that is configured to terminate along the back of the hand when worn (see Figs. 7-9) instead of wrapping entirely around the back of the hand and continuing to the palm side.
However, Thomas teaches a hand-worn device (see Figs. 1-9) having a central portion (20, 22) and at least one side appendix (24) extending from the central portion and configured to extend around the back of the hand between the little finger and the wrist (see Figs. 1-2 and 7-9), wherein the at least one side appendix is of sufficient length to extend completely around the hand so as to extend beyond the back of the hand and overlap a section of the central portion on a palm side of the hand (see Figs. 1-2 and 7-9 and column 3, lines 20-75), so as to allow the device to be firmly anchored to the wearer’s hand (see column 3, lines 52-75).
Therefore, based on Thomas’ teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Johnson’s second between-finger-and-wrist appendix to be of sufficient length to extend completely around the hand so as to extend beyond the back of the hand and overlap a section of the central portion on a palm side of the hand; as doing so would allow the device to be firmly anchored to the wearer’s hand. Furthermore, such a modification would have involved a mere change in the size of a component. A change in size or proportion is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04 (IV)(A).
As modified, Johnson’s second between-finger-and-wrist appendix (19B) would have a sufficient length so as to be capable of extending beyond the back of the hand between the thumb and the wrist, and overlapping a section of the central portion on a palm side of the hand (see Figs. 7-9 of Johnson and Figs. 1-2 and 7-9 of Thomas). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).
It is noted that the recitation of “configured to extend beyond the back of the hand between the thumb and the wrist, and overlap a section of the central portion on a palm side of the hand” is a functional limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Johnson and Thomas together teach an elongated second between-finger-and-wrist appendix with the claimed structure, as discussed above, and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).

Regarding claim 14, the modified device of Johnson (i.e., Johnson in view of Arbesman, McCracken, Wagner, and Thomas) is further disclosed to comprise a wrist appendix (15 of Wagner, see rejection under 35 USC 112 above) configured and arranged to adhere to the palm side of the hand associated with the wrist (see Fig. 1 and column 2, line 28 – column 3, line 32 of Wagner).

Regarding claim 15, Johnson, Arbesman, McCracken, Wagner, and Thomas together teach the limitations of claim 14, as discussed above.
As modified, Johnson’s second between-finger-and-wrist appendix (19B) would have a sufficient length so as to be capable of overlapping the section of the central portion (17 of Johnson) and a section of the wrist appendix (15 of Wagner) at a free end of the second between-finger-and-wrist appendix (see Figs. 7-9 of Johnson; Figs. 1-2 and 7-9 of Thomas; and Figs. 1-3 of Wagner), depending on the hand size and/or hand proportions of the intended wearer. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).
It is noted that the recitation of “configured to overlap the section of the central portion and a section of the wrist appendix” is a functional limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Johnson and Thomas together teach an elongated second between-finger-and-wrist appendix with the claimed structure, as discussed above, and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).

Regarding claim 16, Johnson, Arbesman, McCracken, Wagner, and Thomas together teach the limitations of claim 13, as discussed above.
Wagner further teaches wherein the one or more between-the-fingers appendices (22, 19, 16, 18), the first between-finger-and-wrist appendix (25) and the second between-finger-and-wrist appendix (21) each include a first width (adjacent central portion 12) and a second width greater than the first width (at the lateral extensions 17a, 17b, 20, 26, 27 of each appendix; see Figs. 1, 3, and 4), to allow the appendices to be securely positioned and fastened in various desired configurations (see column 2, line 45 – column 3, line 27). It is noted that providing a greater second width would also increase the surface area of the adhesive surface of the appendices, to allow each appendix to be fastened more securely.
Therefore, based on Wagner’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Johnson’s one or more between-the-fingers appendices and first and second between-finger-and-wrist appendices to each include a first width and a second width greater than the first width; as doing so would allow the appendices to be securely positioned and fastened in various desired configurations; and would also increase the surface area of the adhesive surface of the appendices, to allow each appendix to be fastened more securely.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, Morrow (US Patent No. 4,447,912) teaches a hand-worn grip system including at least one elongated strap that extends around the back of the hand and continues to the palm of the hand; and Harris (US Patent No. 6,367,081) teaches an adhesive grip-enhancing, hand-worn device having a central portion and a plurality of laterally extending tabs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732